DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, states “tying a slip knot adjacent to the loop” is it unclear if applicant is trying to set forth that the first or second knot is a slip knot; or if applicant is trying to set forth a 3rd and distinct knot that is a slip knot.  It will be examined as the second knot is a slip knot.
Claim 6 states, “tying a second knot” is it unclear if applicant is adding an additional second knot or if application is referring back to the previous second knot.  It will be examined as tying the second knot.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 8-9, 11, and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 6 Different Knot Methods YouTube video Method 5; Double Loop Through (https://www.youtube.com/watch?v=DcwKSXVhwJU).
 The Double Loop knot method discloses a method, comprising braiding hair of a person into a row on the head of the person to form a braided row; and then, attaching an unwefted hair extension of multiple hair strands to the braided row, the hair extension having a first end, a second end, and a midpoint between the first end and the second end, where attaching the unwefted hair extension to the braided row comprises: passing the midpoint under the braided row at a location that is between the braided row and the head of the person without passing the first end and the second end under the braided row, 

    PNG
    media_image1.png
    823
    1285
    media_image1.png
    Greyscale

such that a first portion of the unwefted hair extension is formed between the location and the first end and a second portion of the unwefted hair extension is formed between the location and the second end; rotating the midpoint axially about the location to create a loop in the unwefted hair extension; passing the first end through the loop and tightening the loop against the braided row at the location to form a first knot; 

    PNG
    media_image2.png
    719
    1278
    media_image2.png
    Greyscale


and securing the loop against the braided row at the location by tying a second knot adjacent to the loop with some of the strands of the first portion and some of the strands of the second portion. 

    PNG
    media_image3.png
    721
    1282
    media_image3.png
    Greyscale

Claim 4, further comprising the second knot being a slip knot adjacent to the loop with some of the strands of the first portion and some of the strands of the second portion (see steps above). Claim 8, wherein positioning the strands of the first portion and the strands of the second portion such that they are covering the person’s hair (see above). Claim 9, wherein the midpoint is equidistant from the first end and the second end (see above). Claim 11, the midpoint is equidistant from the first end and the second end and positioning the strands of the first portion and the strands of the second portion such that they are covering the person’s hair comprises positioning the strands of the first portion and the strands of the second portion such that they are covering the person’s hair on the same side of the braided row (see above). Claim 13, further comprising coupling the unwefted hair extension to a crochet tool and pulling the midpoint under the braided row using the crochet tool (see above). Claim 14, attaching a second unwefted hair extension of multiple hair strands to the braided row, the second hair extension having a first end, a second end, and a midpoint between the first end and the second end of the second unwefted hair extension, where attaching the second unwefted hair extension to the braided row comprises: passing the midpoint of the second unwefted hair extension under the braided row at a second location that is between the braided row and the head of the person without passing the first end and the second end of the second unwefted hair extension under the braided row, such that a first portion of the second unwefted hair extension is formed between the second location and the first end of the second unwefted hair extension and a second portion of the second unwefted hair extension is formed between the second location and the second end of the second unwefted hair extension; rotating the midpoint of the second unwefted hair extension axially about the second location to create a loop in the second unwefted hair extension; passing the first end of the second unwefted hair extension through the loop of the second unwefted hair extension and tightening the loop of the second unwefted hair extension against the braided row at the second location to form a first knot in the second unwefted hair extension; and securing the loop of the second unwefted hair extension against the braided row at the second location by tying a second knot in the second unwefted hair extension adjacent to the loop of the second unwefted hair extension with some of the strands of the first portion of the second unwefted hair extension and some of the strands of the second portion of the second unwefted hair extension (see above; repeat to add more extensions). Claim 15, attaching the unwefted hair extension to the braided row does not include using any adhesive, tape, heat, chemicals, clips, caps, wefts or thread (see above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Double Loop Through method in view of Lee (US 2018/0103706).
The Double Loop Through method discloses the claimed method except for creating the loop by axially rotating about the midpoint at the location multiple times and wrapping some of the strands of the first portion multiple times around some of the strands of the second portion before securing the loop against the braid. Lee teaches a twin loop hair extension (Figure 1) wherein the loop is created by axially rotating about the midpoint at the location multiple times and wrapping some of the strands of the first portion multiple times around some of the strands of the second portion before securing the loop against the braid (paragraphs 6 and 7; see Figure 1). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the loops be rotated multiple times and the wrapping the strands multiple times as taught by Lee to create loops for connections and a curly hair effect.
Claim(s) 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Double Loop Through method.
Regarding claims 10 and 12, the Double Loop Through method discloses the claimed invention except for the midpoint is close to the first end than to the second end.  It would have been an obvious matter of design choice to have the midpoint be closer to the first end than the second end, since applicant has not disclosed that adjusting the midpoint does not solve any stated problem or is for any particular purpose and it appears that the invention would perform equally well with equal lengths.
Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Double Loop Through method in view Turner (US 2011/0226274).
The Double Loop Through method discloses the claimed invention except for securing the braided row with a fastener wherein the fastener is a colored rubber band. Turner teaches creating cornrows and securing them with a rubber band (it is noted that a rubber band will have some color) (paragraph 50). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the braided row be secured with a rubber band as taught by Turner to help secure the braid from coming unraveled.
Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Double Loop Through method in view How to Take Down/Remove Crochet Braids (https://www.youtube.com/watch?v=Z_GqaZC_7Dw)
Double Loop Through method discloses the claimed invention except for removing the unwefted hair extension form the braided row without cutting the hair of the person, and cutting the unwefted hair extension near the location. How to Take Down/Remove Crochet Braids teaches cutting the unwefted hair extension from the user near the location. It would have been obvious to one having ordinary skill in the art before the effective filing date to have the unwefted hair extension of the Double loop method be cut as taught by How to take down/remove crochet braids to quickly and painlessly remove unwefted hair.  Regarding claim 20, it is noted that in order to undo a braid from a fastener you would have to remove the fastener first.
Allowable Subject Matter
Claims 3, 6, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917. The examiner can normally be reached Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
11/1/2022